Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered January 10, 1986, convicting him of robbery in the first degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
*545Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Furthermore, the trial court did not err in admitting the defendant’s Grand Jury testimony into evidence on the People’s direct case. The defendant’s waiver of immunity before his appearance in the Grand Jury contemplated the utilization of his testimony in any later proceeding in which it became material (see, People v Castillo, 3 AD2d 963; see also, United States v Grunewald, 164 F Supp 640; cf., People v Batalias, 32 AD2d 1068, affd 27 NY2d 958). Mangano, J. P., Thompson, Brown and Sullivan, JJ., concur.